Cite as: 595 U. S. ____ (2021)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
      ARLANE JAMES, ET AL. v. NOAH BARTELT
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
              No. 20–997.   Decided October 4, 2021

   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, dissenting from denial of certiorari.
   On May 24, 2011, Willie Gibbons was shot and killed by
a police officer. It is undisputed that the officer who shot
him knew that Gibbons suffered from a mental illness and
that he was holding a gun to his own temple. It is also un-
disputed that Gibbons never threatened the officer in any
way and that the encounter was over within seconds, leav-
ing Gibbons fatally wounded. The remaining facts sur-
rounding his tragic death are disputed, including whether
Gibbons’ right arm was by his side or raised in surrender,
whether the officer instructed Gibbons to drop the weapon
or spoke unintelligibly, and whether the officer gave Gib-
bons a chance to comply or opened fire immediately. In
light of these substantial disputes of material fact, the Dis-
trict Court declined to grant qualified immunity to the of-
ficer on summary judgment. The Third Circuit took a dif-
ferent view of the facts, reversing and granting qualified
immunity.
   For the reasons ably set forth by Judge McKee in his
dissent from denial of en banc review, the Third Circuit
erred by improperly resolving factual disputes in respond-
ent’s favor and by overlooking binding precedent to
conclude that he did not violate a clearly established consti-
tutional right. See Gibbons v. New Jersey State Police, 969
F. 3d 419 (2020). I add only that qualified immunity
properly shields police officers from liability when they act
reasonably to protect themselves and the public. See, e.g.,
2                    JAMES v. BARTELT

                   SOTOMAYOR, J., dissenting

White v. Pauly, 580 U. S. –—, –— (2017) (per curiam) (slip
op., at 1) (holding officer who “witnessed shots being fired
by one of several individuals in a house surrounded by other
officers” before shooting and killing an armed occupant of
that house did not violate clearly established rights); Plum-
hoff v. Rickard, 572 U. S. 765, 768 (2014) (holding officers
who shot the driver of a fleeing vehicle “to put an end to a
dangerous car chase” were entitled to qualified immunity).
It does not protect an officer who inflicts deadly force on a
person who is only a threat to himself. That proposition is
so “apparent” that any reasonable officer is surely “on no-
tice” that such a use of force is unlawful. Hope v. Pelzer,
536 U. S. 730, 739 (2002) (internal quotation marks omit-
ted).
   I would grant the petition and summarily reverse the
Third Circuit’s judgment. I respectfully dissent from the
Court’s failure to do so.